DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 7-11, 14-18, 20, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Delaney et al., US 2014/0349908 A1 in view of Murch et al., US 5,454,982. The Delaney reference discloses low pH detergent compositions suitable for washing clothes (abstract). The compositions comprise about 5-15% of organic acid [0074]. See the list of suitable acids at [0071]. Surfactant is present at about 2-20% of the compositions [0020], and the surfactant may be nonionic, anionic, amphoteric, zwitterionic, cationic or mixtures of same [0021]. Regarding linear alkylbenzene sulfonates and alcohol ethoxylates, this specific combination is disclosed at [0070]. See also [0042]-[0043] and [0026].  It is well known in the art that the long-chain R groups are commonly derived from bio-based sources such as seed oils and animal fats. Amine oxides are suitable nonionics [0029], as are polyhydroxy fatty acid amides [0030]. Regarding transmittance, see [0018]. Addition of perfume is disclosed at [0096]. Any acid-stable perfume appears to be suitable, and the use of essential oils is notoriously common in the perfumery and cleaning arts. Many such are alcohols and terpenes, which are stable to acid. The exemplified compositions are formulated to a pH of about .
The Murch reference teaches detergent compositions containing polyhydroxy fatty acid amide (PFAA) and alkyl ester sulfonate surfactants (abstract) The PFAA is preferably present at 3-50%, and it can be made from a reducing sugar in a reductive amination reaction (col. 5, lines 35+). Suitable reducing sugars include glucose, fructose, maltose and others as taught in this passage. These are clearly of animal or vegetable origin. Note also the teaching at col. 5, lines 54-56 that the long-chain alkyl group may be derived from any of a number of amides which are ultimately derived from acids of animal or vegetable origin such as tallow and coconut oil. See also the passage at col. 6, lines 53+, which teaches that PFAAs have the advantage of being made from natural, renewable, non-petrochemical feedstocks and are degradable. It would have been obvious at the time of filing to make and use the composition of Delaney with a renewable carbon content of 1-50% or greater than 50%, because the Delaney . 

Response to Arguments
Applicant's arguments filed January 20, 2022 have been fully considered but they are not persuasive. Applicant suggests that claim 1 has been amended to recite the presence of greater than 50% of bio-based carbon, but applicant has not amended claim 1 to recite this. Regarding claim 14, while neither reference discloses the desirability of greater than 50% of bio-based carbon, it is common practice in the art to obtain most or all of the carbon chains used in surfactants from bio-based sources such as plants and animals. Indeed, the common names of these carbon chains allude to their bio-based origins: malonic (apples), citrate (citrus) tallowate (beef fat), stearate (steer), cocoate (coconut oil), palmate (palm oil), etc. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761